DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites a viscosity for the composition, however, depending on the choice for the surfactant and liquid oil in an oil in water emulsion, the viscosity of the resulting emulsion can change due to the applied shear rate during the measurement. In the case of a silicone oil in water present at approximately 10 wt%, the choice of surfactant can yield a composition with a steady viscosity regardless of shear rate or a composition whose viscosity decreases as the shear rate increases (see Nam et al.  –previously cited - especially page 104 second column first paragraph and figure 4a). As a result a single composition could be both inside and outside the claim scope, depending on how the viscosity is measured.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (previously cited).
Iwai et al. teach a cosmetic oil-in-water emulsion composition (see abstract). The composition is described as a variety of lotion preparations (see column 6 lines 50-54). An example is provided with cetanol (cetyl alcohol) and stearyl alcohol which are monoalcohols embraced by the instant claims (see table 1, inventive example 2; instant 
While a full example of each embodiment that follows from the teachings of Iwai et al. is not detailed, it would have been obvious to one of ordinary skill in the art before .

7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. as applied to claims 1 and 3-6 above, and further in view of Gombart et al. (previously cited).
	Iwai et al. detail a cosmetic composition in accordance with instant claim 1. The composition is envisioned as a variety of lotions and to include several water soluble alcohols such as glycerol and butylene glycol, alone and in combination (see column 4 line 59-column 5 line 3 and column 6 lines 45-58). The example relied upon in Iwai et al. includes water soluble alcohols at 14.4 wt% and this category of component is taught present at up to 66 wt% (see column 5 lines 1-3). The presence of pentylene glycol is not detailed nor is an example provided that includes a combination of three water soluble alcohols that are also polyols.
Gombart et al. teach skin cosmetics that yield an elastic film that provides good durability on skin as well as comfort, and flexibility for the overall composition when applied (see paragraph 1). Oil-in-water and lotion cosmetic compositions are envisioned as the final form as is a day cream that includes the key components that confer the desired elastic film (see paragraph 94 and example 2). The key components are at least one polyol, at least one starch, and at least one of polyvinyl alcohol, vinylpyrrolidone polymers and copolymers, and latex polymer (see paragraphs 5-9). An example provides a combination of glycerol at 3 wt%, pentylene glycol at 3 wt%, butylene glycol at 3 wt%, starch at 1.5 wt%, and polyvinyl alcohol at 3.2 wt% (see example 2A). Another detailed embodiment contains glycerol as the sole polyol (see claim 8). More generally, the at least one polyol may be present at 0.1 to 30 wt%, the at least one starch may be present at 0.03 to 17.5 wt%, and the at least one polyvinyl alcohol, vinylpyrrolidone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the key ingredients of Gombart et al. to the composition of Iwai et al. in order to confer their benefits to the lotion oil-in-water composition of Iwai et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The addition would specifically include adding pentylene glycol, butylene glycol, polyvinyl alcohol, and starch. The proportions of these components are variable based upon the teachings of both Iwai et al. and Gombart et al. The modified composition would be obvious to closely patterned after that of Gombart et al., where the overall polyol proportion is based upon that of glycerol in the example of Iwai et al. such that the combination of glycerol, pentylene glycol, and butylene glycol total 10 wt% with each contributing an equal proportion as in the example of Gombart et al. This would yield a slight increase from the 3 wt% of each of these components in the example of Gombart et al. The choice of proportion would have been obvious because it would still yield the same amount of water soluble alcohol in the composition of Iwai et al. and Gombart et al. suggest that glycerol and this combination of polyols are exchangeable. It would follow to keep the relative proportions of polyvinyl alcohol and starch the same relative to the polyols. This would yield glycerol, pentylene glycol, and butylene glycol each at about 3.34 wt%, starch at 1.52 wt%, and polyvinyl alcohol at 3.52 wt%. The presence of the starch and polyvinyl alcohol would be offset by a reduction in water content, but this 


Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered and are unpersuasive.

Regarding rejection under 35 USC 112(b):
The applicant argues that the specification details how the viscosity is to be measured. The highlighted text on page 4 provides a suggestion of a possible way viscosity can be measured, but is not limiting in its discussion. Limitations of the specification cannot be imported in the claims. Thus it is improper to presume that the example of a measurement technique in the specification limits the scope of the claimed viscosity.

Regarding rejections under 35 US 103:
The applicant incorrectly argues that Iwai et al. did not appreciate the importance of the ratio of liquid oily component to the anionic surfactant. Iwai et al. explicitly teach a desired range for the ratio of their liquid oily component to hydrophilic surfactant. An anionic surfactant is preferred for the latter category and a number of oils are envisioned for the former category. In addition, the taught range embraces that instantly claimed. 



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARALYNNE E HELM/Examiner, Art Unit 1615